DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	In response to the Amendment received on 7/13/2021, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 27-28 have been overcome by the amendment and has hereby been withdrawn for consideration.  The rejection of claim 28 under 35 USC 112(d) has been overcome by the amendment and has hereby withdrawn.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment   , filed 7/13/2021, with respect to the rejection(s) of claim(s) 2-52 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vo-Dinh et al (9,302,116; 9,526,913; 9,526,914; 10,384,071; 10,492,296).  After reconsideration of the record, it is deemed the effective filing date of the instantly claimed invention is 7/08/2011 from the 371 or PCT/US2012/045930, filed 07/09/2012, which is based upon provisional application 61/505849, filed 07/08/2011, wherein the instantly claimed subject matter first appears.  The examiner could not find any subject matter related to the instantly claimed invention in application 13/713,974, which is a continuation of US application 12/401,478, filed 03/10/2009, now US Patent No. 8,376,013, wherein US 12/401,478 relies upon provisional applications 61/080,140, filed 07/11/2008, and 61/0355,559, filed 03/11/2008.  Therefore, the effective filing date of the instantly claimed application/subject matter is 07/08/2011.  Therefore, the double patenting rejections are still pending since after a new search of the prior art in conjunction with the effective filing date of 07/08/2011 produced subject matter pertinent to the 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
cted under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vo-Dinh (9,526,913; 9,526,914; 10,384,071; 9,302,116; and 10,492,296, all column and line from US’116 since all disclosure appear to be the same).
Vo-Dinh sets forth non-invasive systems and method for in-situ formulations.  Said method includes may be performed in situ in a non-invasive manner by placing a nanoparticle having a metallic shell on at least a fraction of a surface in a vicinity of a target structure in a subject and applying an initiation energy to a subject thus producing an effect on or change to the target structure directly or via a modulation agent. The nanoparticle is configured, upon exposure to a first wavelength , to generate a second wavelength  of radiation having a higher energy than the first wavelength . The methods may further be performed by application of an initiation energy to a subject in situ to activate a pharmaceutical agent directly or via an energy modulation agent, optionally in the presence of one or more plasmonics active agents, thus producing an effect on or change to the target structure--see abstract.  
Vo-Dinh sets forth the treatment of a condition, disease or disorder with the generation of heat in the affected target structure in order to enhance the effect of the treatment. In said treatment of a cell proliferation disorder using a photoactivatable pharmaceutical agent, such as a psoralen or derivative thereof, one can activate the photoactivatable pharmaceutical agent by applying an initiation energy which, directly or indirectly, activates the pharmaceutical agent. Said initiation energy can be of any type, so long as it can be converted to energy suitable for activating the pharmaceutical compound. In addition to applying said initiation energy, the energy is applied that causes heating of the target structure. In the case of a cell proliferation disorder such as cancer, the heating would increase the proliferation rate of the cancer cells—see col. 34, line 65 to col. 35, line 10.  Said heat can be generated using microwaves or NIR energy or by the use of nano-particles of metal or having a metallic shell—see col. 35, lines 23-26.  Microwave and NIR are forms of electromagnetic radiation—see figure 1.  Thus claim 2 is anticipated. 
Vo-Dinh sets forth a method which includes (d) administering (i) at least one activatable pharmaceutical agent that is capable of being activated directly or indirectly by the energy emitted by the nanoparticle to cause a predetermined change to said target structure in-situ and (ii) optionally, at least one energy modulating agent.  In addition, it is set forth the energy emitting 
Regarding claim 3, it is set forth thin fiber optic lines may be inserted into the subject and laser light is used to photoactivate the agents—see col. 41, lines 51-52.   
Regarding claims 4-5, said emitted energy may be higher or lower energy than the applied energy—see col. 22, lines 53-60.  
Regarding claims 6-21 and 42-52, Vo-Dinh sets forth one can administer the initiation energy source to the subject. Said administering of the initiation energy source means the administration of an agent that produces the initiation energy, in a manner that permits the agent to arrive at the target cell within the subject without being surgically inserted into the subject. The administration can take any form, including inhalation and the like. Further, the initiation energy source can be in any form, including a tablet, powder, liquid solution, liquid suspension, liquid dispersion, gas or vapor, etc.  Wherein, administration by inhalation can be delivered in the form of an aerosol spray from pressured container or dispenser which contains a suitable propellant, e.g., a gas such as carbon dioxide, or a nebulizer—see co. 40, lines 12-23; cool. 49 and lines 12-15.  Vo-Dinh sets forth the pharmaceutical agent may be administered before the energy modulation agent; the energy modulation agent may be administered before the pharmaceutical agent; or both the pharmaceutical agent and energy modulation agent may be administered in combination—see col. 50, lines 15-26.  
Regarding claim 22-29:  Vo-Dinh sets forth quantum dots, semiconductor materials, scintillation and phosphor materials, materials that exhibit X-ray excited luminescence (XEOL), organic solids, metal complexes, inorganic solids, crystals, rare earth materials (lanthanides), polymers, scintillators, phosphor materials, etc., and materials that exhibit excitonic properties are energy emitting particles (energy modulation agents)—see col. 93, lines 13-19.  Said compounds 
Said photo-activatable pharmaceutical agent can be directed to a receptor site by a carrier having a strong affinity for the receptor site. The carrier may be a polypeptide and may form a covalent bond with a photoactive agent, for example. The polypeptide may be an insulin, interleukin, thymopoietin or transferrin. In addition, the photoactive pharmaceutical agent may have a strong affinity for the target cell without a binding to a carrier—see column 46, lines 5-14 and col. 94, lines 33-38 (for absorption into target cell).  Thus claims 31-36 are found in the reference.    
Regarding claim 37, Vo-Dinh sets forth in the overall teachings that an auto-vaccine effects may be obtained in treatments using psoralen and UV-A—see col. 52, lines 40-43.  Vo-Dinh sets forth said methods can be used for cell proliferation disorders, such as cancer, bacterial infection, immune rejection response of organ transplant, solid tumors, viral infection, autoimmune disorders (such as arthritis, lupus, inflammatory bowel disease, Sjogrens syndrome, multiple sclerosis)—see col. 23, lines 45-60, wherein lung cancer is mentioned in col. 44, lines 62 to col. 45, line 5.  Thus claims 38-41 are found in the references.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-52 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. US2018/0344850 (claims 1-75) ; US2020/009398 (claims 1-38); and US2020/0222711 (claims 1-1, 40-18, 20-29; 31. 34-37, 43-44, 49, 52, 63-67, 72-77, 79-80, 83-84, 86-87, 88, 99-100, 102, 112-117, 121-129, 136-137, and 142). Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  The instant claims set forth a method for treating a disease, disorder, or condition in a subject while said co-pending sets forth systems treating humans  or animals (subjects) having diseases, disorders or conditions.  Said systems share in common with the instant method providing a photoactivatable drug for treating said diseases/disorders or conditions in combination with an energy emitting particles and exposing said subject to a source of energy generation which emits electromagnetic energy to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc